        Case 4:19-cr-00175-ALM-CAN Document 6 Filed 08/13/19 Page 1 of 2 PageID #: 11

DATE 8/13/19                                                    CASE NUMBER_                      4:19-cr-175 ALM/KPJ
LOCATION Plano                                                  USA
                                                                  Andrew Stover                                                            .Assigned
JUDGE Kimberly C. Priest Johnson                                            VS K&LTUV                                                      . Appeared
DEPUTY CLERK Tova McEwen                                        CHRISTOPHER SCHRAEDER
COURT REPORTER: Digital Recording
                                                                Defendant
INTERPRETER:
BEGIN                                                           Frank Henderson. FD
         I0-LQ -<Uvv
                                           \Doh .               Attorney

                                                                                   n ktA to Uiqe .l                                              V
     PLEA TO INFORMATION, Initial Appearance and Arraignment held on Indictment
\Xr INITIAL APPEARANCE AND PLEA TO INFORMATION WAIVER OF INDICTMENT SIGNED
                                                                                                                                    jU
        CASE CALLED                    a      DEFENDANT SWORN                           Hearing held by Interpreter: _

                                                                                                                             Chr\Us
        Defendant appears with counsel
                                                                                                                                  Eastern
                                                 INITIAL APPEARANCE
        Dft    advised of charges                               advised of maximum penalties               advised of right to remain silent;
                      advised of right to counsel           E received copy of information
                                                 PLEA TO INFORMATION
        Defendant to plea guilty to Count (s)    O (Q                                              of the Information.



7       Defendant signed Waiver and Consent to Administration of Guilty Plea by United States Magistrate Judge.

        Dft signed Waiver of Indictment.            Dft signed Waiver of Venue             Dft signed Waiver of Statute of Limitations

        Dft waived reading of the information.

        Court found defendant competent for change of plea hearing.

        Defendant acknowledged satisfaction with representation of counsel

        Defendant advised of Constitutional rights. Defendant acknowledged understanding Constitutional rights.

        AUSA stated essential elements to be proven

        Defendant acknowledged understanding the essential elements and Defendant acknowledged having committed the elements.



7       Court    AUSA stated maximum range of penalty.

        Court reviewed rights regarding a plea of guilty and right to appeal.

a/      Reviewed Plea agreement with defendant.

(       Reviewed [ actual Basis Statement of Facts with defendant.

        AUSA and Defendant acknowledged factual basis has been established.

        Consent, Waiver of Indictment, Plea Agreement (under seal), Factual Basis, and Addendum (under seal) entered into the record.

        Defendant is not a citizen of the United States Defendant is not a legal permanent resident.

        Court advised defendant of deportation possibilities. Defendant acknowledged understanding deportation possibility.

        Forfeiture provision explained to Defendant Cl efendant acknowledged understanding forfeiture provision.

        Court advised defendant of requirement to1register
                                                   aa D V  asWi-L
                                                             sex offender.
                                                                  lAUV/i . Defendant
                                                                           I 1 X A U.acknowledged
                                                                                       J 1        understanding registration requirement.

        Defendant entered plea of guilty to Count _

        Court will recommend district court accept plea of
                                                        of guilty.
                                                           g ilty.

        Court finds plea is voluntary, knowledgeable and that it has a basis in fact.

        Defendant remanded to custody of U.S. Marshal.

        Defendant placed on Ccmditiwts nf Release. Pit. Bc t •
Case 4:19-cr-00175-ALM-CAN Document 6 Filed 08/13/19 Page 2 of 2 PageID #: 12


Defendant to remain on Conditions of Release based on extraordinary circumstances per the AUSA.



Court recessed.     IO*
